F I L E D
                                                       United States Court of Appeals
                                                               Tenth Circuit
                UNITED STATES COURT OF APPEALS
                                                                August 3, 2005
                             TENTH CIRCUIT
                                                          PATRICK FISHER
                                                                    Clerk

MILTON VERAN WILLIAMS,
           Plaintiff-Appellant,                No. 04-6260
     v.                                  (D.C. No. CV-03-938-C)
THE MARYLAND CORP.;                          (W. D. Oklahoma)
CORRECTIONS CORPORATION OF
AMERICA, Cimarron Correctional
Facility; JOHN DOE, Physicians
Assistant Tobati; JANE DOE, Nurse
Assistant; TIM O’DELL, Warden;
LINDA HURST; RAY CHOATE,
Counselor; CHRIS SUTHERLAND,
Director of Medical; JOHN DOE,
Assistant Warden Kesler; JOHN DOE,
Middleton; CIMARRON
CORRECTIONAL FACILITY,
Medical Department; LARRY
CAVES, Unit Manager/Disciplinary
Hearing Officer; VAUGHN, Internal
Affairs Investigator; LIEUTENANT
BARNARD, Correctional Officer;
HEATHER BARNARD, Mailroom
Clerk; PATTY DANYUER, Drug
Treatment Counselor CCA/CCF;
CURTIS BOOHER, Director, Internal
Affairs CCA/CCF; CASE, Corrections
Officer; POE, Corrections Officer;
LIEUTENANT CHASTEEN, Hearings
Officer; and KELLY WILKEY, Chief
of Security CCA/CCF,
           Defendants-Appellees.
                           ORDER AND JUDGMENT *


Before EBEL, McKAY, and HENRY, Circuit Judges.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      This is a pro se state prisoner civil rights appeal under 42 U.S.C. § 1983.

In his claim to the district court, Mr. Williams brought fourteen claims for relief,

all stemming from alleged constitutional violations occurring during his

incarceration at the Cimarron Correctional Facility and the Dick Connor

Correctional Facility. After reviewing the magistrate judge’s Report and

Recommendation, the district court dismissed Mr. Williams’ claims for failing to

exhaust his administrative remedies. In its order, the district concluded that Mr.

Williams had “been given multiple opportunities to correct the deficiencies in his

case,” and “[t]herefore, [Mr. Williams’] case will be dismissed with prejudice.”



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                         -2-
Dist. Ct. Order at 3. Mr. Williams appeals to this court.

      We agree with the district court that Mr. Williams’ case “must be dismissed

as he failed to demonstrate he exhausted available remedies before pursuing the

present action” in federal court. Dist. Ct. Order at 2; see also 42 U.S.C. §

1997e(a). We also agree that Mr. Williams’ case should be dismissed with

prejudice because of he repeatedly failed to comply with the district court’s and

magistrate judge’s orders. See Olsen v. Mapes, 333 F.3d 1199, 1204 (10th Cir.

2003); see also Fed. R. Civ. P. 41(b). After a thorough review of the briefs and

the record, and for substantially the same reasons as set forth in the district

court’s well-reasoned July 27, 2004 Order, we hold that no relief is available to

Mr. Williams pursuant to § 1983.

      The decision of the district court is AFFIRMED. We remind Appellant

that because his motion to proceed without prepayment of the appellate filing fee

was granted, he must continue making partial payments of court fees and costs

previously assessed until such have been paid in full.

                                                Entered for the Court



                                                Monroe G. McKay
                                                Circuit Judge




                                          -3-